          Case 1:20-cv-01474-DAD-BAM Document 17 Filed 01/28/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     RAMON VASQUEZ,                                       Case No. 1:20-cv-1474-DAD-BAM
12
                     Plaintiff,                           ORDER DISCHARGING ORDER TO SHOW
13                                                        CAUSE
             v.
14
     WYNDHAM LAQUINTA; WYNDHAM                            (Doc. No. 16)
15   HOTEL MANAGEMENT, INC.; LQ
     MANAGEMENT, LLC; LA QUINTA                           ORDER SETTING STATUS CONFERENCE
16   FRANCHISING LLC; AND DOES 1 through
     100, inclusive,
17
                     Defendants.
18
            On June 18, 2020, Plaintiff Ramon Vasquez (“Plaintiff”) filed this complaint in Fresno
19
     Superior Court. (Doc. No. 2.) On October 16, 2020, Defendant LQ Management, Inc., removed
20
     the action to this Court. (Id.) Also on October 16, 2020, this matter was set for an Initial
21
     Scheduling Conference on January 14, 2021. (Doc. No. 7.) On January 14, 2021, the Court held
22
     the Initial Scheduling Conference. Counsel for Defendant LQ Management, Inc., Jack Henning
23
     appeared. Plaintiff failed to appear. On January 14, 2021, the Court issued an Order to Show
24
     Cause for Plaintiff to explain why sanctions should not be imposed for Plaintiff’s failure to
25
     appear at the January 14, 2021, scheduling conference and for Plaintiff’s failure to effectuate
26
     service on the remaining named Defendants Wyndham LaQuinta, Wyndham Hotel
27
     Management, Inc., and LaQuinta Franchising, In. On January 25, 2021, David M. Trent,
28


                                                     1
           Case 1:20-cv-01474-DAD-BAM Document 17 Filed 01/28/21 Page 2 of 3


 1 counsel for Plaintiff, filed a response to the Court’s Order to Show Cause. (Doc. No. 16.)

 2          I.      Failure to Appear

 3          According to the declaration of Mr. Trent, he called in to the Zoom conference set for

 4 the January 14, 2021 scheduling conference by dialing the telephone number 1 (660) 254-5252

 5 (the number provided) at 8:59 a.m. (Id. at 4-5.) Counsel then waited “on hold” for the host to

 6 start the hearing. (Id.) Counsel then attempted to join the video conference by using the link

 7 provided by the Court at approximately 9:20 a.m. (Id.) Counsel provided photographic

 8 evidence of his attempt to join the meeting. (Doc. No. 16-1.)

 9          II.     Failure to Effectuate Service

10          According to Counsel’s declaration and Exhibit 2 of Counsel’s Response, Defendants

11 La Quinta Franchising, LLC and Wyndham Hotel Management, Inc., were served with the state

12 court complaint, summons, and civil cover sheet on January 20, 2021. (Doc. Nos. 16 at 2-3 and

13 16-2.) As to Defendant Wyndham LaQuinta, service has not been completed as there appears to

14 be a dispute as to whether Wyndham LaQuinta is an entity that can be served. (Doc. No. 16 at

15 2-3.)

16          Title 28 U.S.C. § 1448 provides, in relevant part that “in all cases removed from any State

17 court to any district court of the United States in which any one or more of the defendants has

18 not been served with process … such process or service may be completed or new process issued

19 in the same manner as in cases originally filed in such district court.” Any Defendant not served
20 prior to removal, must be served pursuant to Federal Rule of Civil Procedure 4, with federal court

21 process after removal. Vasquez v. N. County Transit Dist., 292 F.3d 1049, FN3 (9th Cir. 2002).

22          Plaintiff failed to serve Defendants Wyndham LaQuinta, La Quinta Franchising, LLC,

23 and Wyndham Hotel Management, Inc., prior to removal. Service of State Court process

24 following removal to federal court is insufficient to effectuate service. Plaintiff must comply with

25 FRCP 4 to effectuate service now that the case has been removed to federal court.

26          III.    Order

27          Having considered counsel’s response, the Court will not issue sanctions at this time,

28 but will set a status conference to monitor the progress of this action. Accordingly, IT IS


                                                    2
         Case 1:20-cv-01474-DAD-BAM Document 17 Filed 01/28/21 Page 3 of 3


 1 HEREBY ORDERED as follows:

 2         1. The Court’s Order to Show Cause issued January 14, 2021 (Doc. No. 16.) is

 3              DISCHARGED;

 4         2.   Plaintiff is directed to comply with FRCP 4 for service of the unserved defendants;

 5              and

 6         3. The parties shall appear at a Status Conference on March 15, 2021 at 9:30 AM in

 7              Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe with each

 8              party connecting remotely either via Zoom video conference or Zoom telephone

 9              number. The parties shall be provided with the Zoom ID and password by the

10              Courtroom Deputy prior to the conference. The Zoom ID number and password are

11              confidential and are not to be shared. Appropriate court attire required.

12
     IT IS SO ORDERED.
13

14     Dated:    January 28, 2021                           /s/ Barbara   A. McAuliffe          _
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    3
